
	
		II
		110th CONGRESS
		1st Session
		S. 1621
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mr. Conrad (for himself,
			 Mr. Crapo, Mr.
			 Harkin, Mr. Roberts,
			 Mrs. Lincoln, Mr. Bunning, and Mr.
			 Salazar) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  certain farming business machinery and equipment as 5-year property for
		  purposes of depreciation.
	
	
		1.Certain farming business
			 machinery and equipment treated as 5-year property
			(a)In
			 generalSection 168(e)(3)(B) of the Internal Revenue Code of 1986
			 (defining 5-year property) is amended by striking and at the end
			 of clause (v), by striking the period at the end of clause (vi)(III) and
			 inserting , and, and by inserting after clause (vi) the
			 following new clause:
				
					(vii)any machinery or
				equipment (other than any grain bin, cotton ginning asset, fence, or other land
				improvement) which is used in a farming business (as defined in section
				263A(e)(4)) and placed in service before January 1,
				2010.
					.
			(b)Alternative
			 systemThe table contained in section 168(g)(3)(B) of the
			 Internal Revenue Code of 1986 (relating to special rule for certain property
			 assigned to classes) is amended by inserting after the item relating to
			 subparagraph (B)(iii) the following:
				
					
						
							
								(B)(vii)10
								
							
						
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
